KNOLL, Judge.
MOTION TO STRIKE
Before us is the issue of whether we should grant appellant's motion to strike from appellee’s brief textual material concerning the reliability and usefulness of discograms. The textual material was attached as an exhibit to the brief but never introduced at trial. For the reasons which follow, we grant appellant’s motion to strike.
We dispose of the merits of the appeal by affirming the trial court in a separate, non-published per curiam opinion. However, we find our disposition of the motion to strike worthy of comment as to appellate procedure. Therefore we have taken occasion to publish this opinion.
The Louisiana Uniform Rules, Court of Appeal, Rule 2-15.4 provides in pertinent part:
“(a) Textual Materials. A book, treatise, or other textual material not conveniently available to the court, used as authority during argument by counsel, shall, on request of court, be deposited with the court until the case is decided. By leave of court, a photocopy of the pertinent material may be substituted in lieu of the book, the treatise, or other textual material.”
In this case, we did not request that the textual material be deposited with us, nor did appellee request leave of court to deposit the material with us. This failure to comply with the appellate court rules leads us to conclude that the textual material was not properly before us.
For the foregoing reasons, we grant appellant’s motion to strike the material from appellee’s brief.
MOTION GRANTED.